         Case 1:20-mc-00023-EGS Document 13 Filed 08/13/20 Page 1 of 10



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA



 FEDERAL TRADE COMMISSION, et
 al.,

                     Plaintiffs,             No. 20-mc-23 (EGS)
 v.

 QUINCY BIOSCIENCE HOLDING
 COMPANY, INC., et al.,

                     Defendants.

                        MEMORANDUM OPINION AND ORDER

I. Introduction

         Pending before the Court is Petitioner’s, Federal Trade

Commission (“Petitioner” or “FTC”), Motion to Compel Production

of Documents Pursuant to Federal Rule of Civil Procedure 45.

Pet’r’s Mot., ECF No. 1.1 The FTC is requesting an order

compelling Georgetown Economic Services, LLC (“Respondents” or

“GES”), to comply with a subpoena issued in connection with

litigation, Federal Trade Commission, et al. v. Quincy

Bioscience Holding Company, Inc., et al., No. 17 CIV. 124 (LLS)

(“N.Y. Matter”), pending in the U.S. District Court for the

Southern District of New York (“Southern District”). Id. GES, a

non-party in the N.Y. Matter, opposes the FTC’s motion. See




1 Whenciting electronic filings throughout this Opinion, the
Court cites to the ECF page number, not the page number of the
filed document.
     Case 1:20-mc-00023-EGS Document 13 Filed 08/13/20 Page 2 of 10



Resp’ts’ Opp’n, ECF No. 4 at 6. Upon consideration of the

motion, the response and reply thereto, the applicable law, and

the record, the motion shall be TRANSFERRED to the U.S. District

Court for the Southern District of New York.

II. Background

    “The FTC, together with its co-plaintiff the People of the

State of New York by the Attorney General of the State of New

York” (“NYAG”) commenced the N.Y. Matter on January 9, 2017

against Defendant Quincy Bioscience Holding Company, Inc.

(“QBHC”). See Pet’r’s Mot., ECF No. 1 at 2. The N.Y. Matter

stemmed from a 2015 FTC “investigation into the marketing of

Prevagen,” a dietary supplement and “a clinical trial known as

the Madison Memory Study.” See Decl. of Michelle Rusk (“Rusk

Decl.”), ECF No. 1-1 at 2 ¶ 3. During the investigation, QBHC

“produced over 500,000 pages of material regarding the marketing

and sales practices for Prevagen.” See Decl. of John E.

Villafranco (“Villafranco Decl.”), ECF No. 4-5 at 2 ¶ 4.

Through its investigation, the FTC obtained data regarding the

study from QBHC and, prior to bringing the N.Y. Matter, “raised

concerns about the Madison Memory Study, objecting to [QBHC’s]

selective reliance, after the fact, on only two subgroups with

purported favorable results.” Rusk Decl., ECF No. 1-1 ¶¶ 3-4. In




                                   2
       Case 1:20-mc-00023-EGS Document 13 Filed 08/13/20 Page 3 of 10



response to the FTC’s concerns, QBHC, through counsel,2

commissioned Respondent GES to “re-analyze[] the data from the

two subgroups.” Id. ¶ 5. GES’s Re-Analysis partially formed the

basis of a “revised writeup of the Madison Memory Study,” by

Kenneth Lerner (“Lerner Manuscript”) which was later provided to

the FTC. Id. ¶ 6. GES contends that it “conducted its own

analysis of the data collected during the Madison Memory Study .

. . [,] obtained the underlying data from [QBHC,] and did not

have any involvement with the design or conduct of the Madison

Memory Study itself.” See Resp’ts’ Opp’n, ECF No. 4 at 10-11;

see also Villafranco Decl., ECF No. 4-5 at 2 ¶ 7. After the N.Y.

Matter began, the Lerner Manuscript was used in support of

QBHC’s motion to dismiss, which the Southern District granted on

September 28, 2017. See Rusk Decl., ECF No. 1-1 at 3-4 ¶¶ 7-8;

see also Fed. Trade Comm'n v. Quincy Bioscience Holding Co.,

Inc., 272 F. Supp. 3d 547, 549 (S.D.N.Y. 2017). However, the

U.S. Court of Appeals for the Second Circuit vacated the

dismissal and remanded the case on February 21, 2019. Rusk

Decl., ECF No. 1-1 at 4 ¶ 8; see also Fed. Trade Comm'n v.

Quincy Bioscience Holding Co., Inc., 753 F. App'x 87, 88 (2d

Cir. 2019). “Following remand, [QBHC] presented [the FTC with] .

. . another re-analysis performed by GES of the subgroup data




2   Villafranco Decl., ECF No. 4-5 at 2 ¶ 7.
                                     3
     Case 1:20-mc-00023-EGS Document 13 Filed 08/13/20 Page 4 of 10



from the Madison Memory Study.” Pet’r’s Mot., ECF No. 1 at 4. On

December 11, 2019, the FTC issued a third-party subpoena to GES

requesting that it produce the “following documents:

          1. All documents concerning the scope of work
          to be performed, services to be provided, or
          compensation to be provided for work performed
          by GES with regard to the Madison Memory
          Study.

          2. All documents concerning any statistical
          analysis of any data derived from the Madison
          Memory Study, including but not limited to any
          pretest analysis, intent-to-treat analysis,
          within-group   or    between-group   analysis,
          subgroup   analysis,   supra-group   analysis,
          reanalysis, post-hoc analysis, or seemingly
          unrelated regression (SUR) analysis.

          3. All documents related to the design,
          protocol, and recruitment of subjects for the
          Madison Memory Study, including but not
          limited to any documents evidencing any
          inclusion   or    exclusion    criteria   for
          participation in the study.

          4. All communications with any outside entity
          or person concerning the Madison Memory Study
          (including but not limited to any analyses of
          results or data of such study).

          5. All documents relating to any other human
          clinical study commenced, discontinued, or
          completed by or on behalf of any Defendant
          involving    apoaequorin   or   any    product
          containing apoaequorin, including but not
          limited to any analysis of any data or results
          from any such study.


Pet’r’s Mot., ECF No. 1 at 4-5; see also Resp’ts’ Opp’n, ECF No.

4 at 13. On December 26, 2019, GES objected to the “[s]ubpoena

on the grounds that [it] sought information protected by the

                                   4
     Case 1:20-mc-00023-EGS Document 13 Filed 08/13/20 Page 5 of 10



attorney-client privilege, the work-product doctrine, and the

consulting expert protection provided by Fed. R. Civ. P.

26(b)(4)(D). . . . [and] imposed an undue burden on GES.”

Resp’ts’ Opp’n, ECF No. 4 at 13.

III. Analysis

  Under Federal Rule of Civil Procedure 45, “a subpoena to

produce materials, permit inspection of materials, or submit to

a deposition ‘must issue from the court where the action is

pending.’” In re Braden, 344 F. Supp. 3d 83, 89 (D.D.C.

2018)(citing Fed. R. Civ. P. 45(a)(2))(emphasis in original).

“[I]f the subpoena's recipient does not comply to the serving

party's satisfaction, the ‘serving party may move the court for

the district where compliance is required for an order

compelling production or inspection.’” Id. However, “[w]hen the

court where compliance is required did not issue the subpoena,

it may transfer [the] motion . . . to the issuing court if the

[party] subject to the subpoena consents or if the court finds

exceptional circumstances.” Fed. R. Civ. P. 45(f).

  GES “requests that the motion be transferred to the Southern

District where the underlying litigation is pending” and it

consents to the transfer.    Resp’ts’ Opp’n, ECF No. 4 at 37.

Noting that GES is located in the District of Columbia, the FTC

“opposes [a] transfer because the parties are nearing the close

of fact discovery and a transfer would delay resolution of the

                                   5
      Case 1:20-mc-00023-EGS Document 13 Filed 08/13/20 Page 6 of 10



FTC’s motion and potentially require yet another extension of

discovery deadlines.” Pet’r’s Reply, ECF No. 12 at 24.

Specifically, the FTC contends that the “issue[s] [in this case]

are whether [QBHC] waived protection for GES’s analyses through

their disclosures, and the proper scope of that waiver.” Id. at

26.

  To be sure, Rule 45(f) only requires one of two things when

deciding a motion to transfer: the consent of the party “subject

to the subpoena” or “exceptional circumstances.” Fed. R. Civ. P.

45(F)(emphasis added). Though the Court is not mandated to

transfer the motion, the Advisory Committee notes establish that

the rule was meant to “protect local nonparties” from being

dragged into another jurisdiction to dispute a subpoena. Fed. R.

Civ. P. 45(f) advisory committee’s note to 2013 amendment.

Where, as here, when the nonparty subject of the subpoena, not

only consents to the transfer to the issuing court, but actually

requests it, the presumption is that the case should be

transferred. Id.

  Even if GES had not requested and consented to a transfer, a

transfer would still be warranted because “exceptional

circumstances” do exist in this case. Here, the FTC requests an

untold number of documents relating to a five-year investigation

and a long running case that has been through several rounds of

dismissals and an appeal. See Pet’r’s Mot., ECF No. 1 at 3-4.

                                    6
     Case 1:20-mc-00023-EGS Document 13 Filed 08/13/20 Page 7 of 10



According to GES-and undisputed by the FTC-it has provided over

500,000 pages of materials to the FTC and continues to provide

materials throughout the discovery process overseen by the

Southern District. See Resp’ts’ Opp’n, ECF No. 4 at 10, 13. To

make a determination concerning the contested documents, the

issuing court overseeing the N.Y. Matter is in a better position

to place the documents in context when reviewing: (1) for issues

of privilege; (2) whether QBHC “waived protection for GES’s

analyses through their disclosures”; (3)“the proper scope of

[any alleged] waiver”; and (4) whether the new set of documents

would be unduly burdensome to produce. See XY, LLC v. Trans Ova

Genetics, L.C., 307 F.R.D. 10, 13 (D.D.C. 2014)(finding that a

transfer was warranted given the “complexity and posture of the

underlying case.”); see also Google, Inc. v. Digital Citizens

All., No. MC 15-00707 JEB/DAR, 2015 WL 4930979, at *3 (D.D.C.

July 31, 2015)(transferring a discovery dispute to the issuing

court when: (1) there was the     “potential of disrupting the

management of the underlying case”; (2) “determining the

relevance of the contested documents to the underlying case

[was] not straightforward”; (3) there was a “risk of

inconsistent results”; and (4) there was no undue burden to the

local nonparty.).

  In arguing that the Court should retain the case, the FTC

cites to Fed. Deposit Ins. Corp. v. Galan-Alvarez, No. 1:15-MC-

                                   7
     Case 1:20-mc-00023-EGS Document 13 Filed 08/13/20 Page 8 of 10



00752 (CRC), 2015 WL 5602342, at *3 (D.D.C. Sept. 4, 2015) for

the premise that there is a “presumption that subpoena-related

disputes be litigated in the district designated for

compliance.” Pet’r’s Reply, ECF No. 12 at 24.       However, the FTC’s

reliance on Galan-Alvarez is misplaced because in that case: (1)

it was the issuing party seeking to transfer the matter after

the party subject to the subpoena brought a motion to quash the

subpoena in its local court, which is exactly what Rule 45(f)

was meant to protect against, see id. at 1; and (2) the court

was easily able to determine that the issuing party had not

shown that the high-ranking agency officials they sought to

depose had “unique knowledge relevant to the underlying

litigation or that the [issuing party] could not obtain the

information sought from another source.” Id. In this case, the

FTC is expressly seeking documents because of their relationship

to documents or arguments previously provided in the underlying

N.Y. Matter. See Pet’r’s Mot, ECF No. 1 at 3-4. Notably, the FTC

inherently admits that the court overseeing the N.Y. Matter

would be in a better position to make a discovery determination,

because, according to the FTC, it was that court that used the

contested “Re-Analysis” and “SUR-Analysis” as part of its review

of the N.Y. Matter since QBHC attached the results of its

studies to its dispositive motion. Id. at 10.



                                   8
      Case 1:20-mc-00023-EGS Document 13 Filed 08/13/20 Page 9 of 10



  In addition, the “potential for inconsistent rulings should be

avoided and weighs in favor of a single judicial officer

deciding all of [the discovery] disputes.” Wultz v. Bank of

China, Ltd, 304 F.R.D. 38, 46 (D.D.C. 2014). Since the court

overseeing the N.Y. Matter has already entered several discovery

related orders, including revising the matter’s discovery

schedule and allowing the taking of remote depositions, see N.Y.

Matter, Stipulated Order Allowing Remote Depositions and

Revising Fact Discovery Schedule, ECF No. 110 (June 8, 2020);

N.Y. Matter, Stipulated Order for Taking Depositions by Remote

Means, ECF No. 119 (June 30, 2020); it would be more

advantageous to have that same court make a determination in

this dispute. See Victim Servs., Inc. v. Consumer Fin. Prot.

Bureau, 298 F. Supp. 3d 26, 29 (D.D.C. 2018) (“At bottom, the

[issuing] court is ‘in a better position to rule on the ...

motion . . . due to [its] familiarity with the full scope of the

issues involved as well as any implications the resolution of

the motion will have on the underlying litigation.’”).

IV.   Conclusion and Order

  Having considered all of the relevant material, the Court

concludes that the subpoena dispute involving GES should be

transferred to the Southern District because: (1) GES consents

to the transfer; and (2) the subpoena dispute involves



                                    9
     Case 1:20-mc-00023-EGS Document 13 Filed 08/13/20 Page 10 of 10



“exceptional circumstances” warranting transfer. See Fed. R.

Civ. P. 45(f). It is therefore

  ORDERED that the Motion to Compel Production of Documents, ECF

No. 1, be transferred to the United States District Court for

the Southern District of New York.

    SO ORDERED.

Signed:   Emmet G. Sullivan
           United States District Judge
           August 13, 2020




                                   10
